Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Patent Application 9,424,931) in view of Kim (U.S. Patent Application 6,944,069).

Claim 1. Choi discloses a semiconductor device comprising: a first group including a plurality of first memory blocks (BLK1 and BLK 2. Choi Fig 2); a second group including a plurality of second memory blocks (BLK3 and BLK 4 Fig 2); a first common source line connected to the first group (CSL coupled to BLK1 and BLK 2 Fig 2); but does not disclose a second common source line connected to the second group.
Kim discloses a second common source line connected to the second group (CSL2 Fig 2); a source line voltage supplying circuit supplying a source line voltage (circuit supplying source line voltage to driver G21); a first switch controlling a connection between the first common source line and the source line voltage supplying circuit (the first switch is a transistor in driver GSL1, Kim Fig 2, when used in combination with Choi as the first common source line); and a second switch controlling a connection between the second common source line and the source line voltage supplying circuit (transistor in driver G22, Kim Fig 2), wherein, when one first memory block among the plurality of first memory blocks of the first group is selected (Array coupled to CSL1), the first switch is turned on (in Driver G21 using enable controller E21), and the second switch is turned off (in Driver G22 using disable controller F22) for the purpose of reducing skew between column select lines (Kim Abstract).
Since Choi and Kim are both from the same field of endeavor (Common source lines in non-volatile memory), the purpose disclosed by Kim would have been recognized in the pertinent art of Choi.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the multiple CSL structure taught by Kim in the circuit taught by Choi for the purposes of reducing skew between column select lines (Kim Abstract).

Claim 2. The semiconductor device of claim 1, wherein, when one second memory block among the plurality of second memory blocks of the second group is selected (Block coupled to CSL2 Kim Fig 2), the second switch is turned on (Switch in G22 using enable E22), and the first switch is turned off (switch in G21 using disable F21).

Claim 3. The semiconductor device of claim 1, wherein the first common source line and the second common source line are electrically isolated from each other (as seen in Kim Fig 2 CSL1 and CSL2 are electrically isolated).

Claim 4. The semiconductor device of claim 1, wherein, in a program operation, the source line voltage supplying circuit supplies a positive voltage (the source line voltage supplying circuit suppling voltage to G21 supplies a positive voltage for programming a logic high).

Claim 5. The semiconductor device of claim 1, wherein, in a read operation, the source line voltage supplying circuit supplies a ground voltage or a positive voltage (the source line voltage supplying circuit suppling voltage to G21 supplies a positive voltage for reading).

Claim 6. The semiconductor device of claim 1, wherein, in an erase operation, the source line voltage supplying circuit supplies an erase voltage (the source line voltage supplying circuit supplies enable or disable signals to the corresponding CSL line during an erase operation, thus is supplying an erase voltage).

Claim 7. The semiconductor device of claim 1, wherein the second common source line is floated when the second switch is turned off (when the second switch is off the transistor is open thus floating the second common source line).

Claim 8. The semiconductor device of claim 1, further comprising: a third group including a plurality of third memory blocks (a third group including blocks couple to CLS3); a third common source line connected to the third group (CSL3); and a third switch controlling connection between the third common source line (switch in driver G23) and the source line voltage supplying circuit (circuit supplying voltage to G23 Kim Fig 2).

Claim 9. The semiconductor device of claim 8, wherein, when one first memory block among the plurality of first memory blocks of the first group is selected (block coupled to CSL1), the first switch is turned on (switch from driver G21), and the second switch and the third switch are turned off (Switches from drivers G22 and G23 respectively, Kim Fig 2).

Claim 10. The semiconductor device of claim 8, wherein, when one second memory block among the plurality of second memory blocks of the second group is selected (at CSL2, Kim Fig 2), the second switch is turned on (in driver G22 is turned), and the first switch and the third switch are turned off (switches in G21 and G23 are turned off).

Claim 11. The semiconductor device of claim 1, wherein the first group and the second group belong to a same plane (as seen in Kim Fig 2).

Claim 12. Choi discloses a semiconductor device comprising: first memory blocks (BLK1 and BLK 2. Choi Fig 2); second memory blocks (BLK3 and BLK 4 Fig 2); a first common source line commonly connected to the first memory blocks (CSL coupled to BLK1 and BLK 2 Fig 2); but does not disclose a second common source line commonly connected to the second memory blocks.
Kim discloses a second common source line commonly connected to the second memory blocks (CSL2, Kim Fig 2), the second common source line being electrically isolated from the first common source line (CSL1 electrically isolated from CSL2 as seen in Kim Fig 2); and a source line voltage supplying circuit supplying a source line voltage (circuit supplying voltage to driver G21, Kim Fig 2), wherein, when one first memory block among the first memory blocks is selected (block coupled to CSL1), the first common source line is electrically connected to the source line voltage supplying circuit (through driver G21, Kim Fig 2) for the purpose of reducing skew between column select lines (Kim Abstract).
Since Choi and Kim are both from the same field of endeavor (Common source lines in non-volatile memory), the purpose disclosed by Kim would have been recognized in the pertinent art of Choi.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the multiple CSL structure taught by Kim in the circuit taught by Choi for the purposes of reducing skew between column select lines (Kim Abstract).



Claim 13. The semiconductor device of claim 12, wherein, when the one first memory block is selected (coupled to CSL1, Kim Fig 2), the second common source line (CSL2) is electrically disconnected from the source line voltage supplying circuit (transistor in G22 electrically disconnects CSL2 from the circuit supplying voltage to the input of G22).

Claim 14. The semiconductor device of claim 12, wherein, when one second memory block among the second memory blocks is selected (coupled to CSL2), the second common source line is electrically connected to the source line voltage supplying circuit (through diver G22), and the first common source line (CSL) is electrically disconnected from the source line voltage supplying circuit (transistor in G21 electrically disconnects CSL1 from the circuit supplying voltage to the input of G21).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827